Citation Nr: 9921808	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  91-39 591	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether the veteran filed a timely notice of disagreement 
(NOD) with respect to a January 1989 rating decision which 
denied service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

5.  Whether a January 1989 rating decision was clearly and 
unmistakably erroneous in allegedly denying service 
connection for hearing loss.

6.  Whether a January 1989 rating decision was clearly and 
unmistakably erroneous in its denial of service connection 
for tinnitus.
7.  Entitlement to a compensable rating for residuals of an 
appendectomy, consisting of superficial scars.

8.  Entitlement to an increased rating for residuals of an 
appendectomy, consisting of adhesions of the peritoneum, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.  Subsequently, he also served in the National 
Guard, but the dates and character of such service have not 
been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1990 decision by the RO in St. 
Petersburg, Florida (St. Petersburg RO).  This matter was 
previously before the Board in January 1992 and September 
1994, when it was remanded to St. Petersburg RO for 
additional development.  Subsequently, the claims folder was 
transferred to the RO in Montgomery, Alabama.

In October 1982, the RO granted service connection for 
residuals of an appendectomy, and assigned a noncompensable 
rating under Diagnostic Code 7399.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7300 et. seq. (schedule of ratings - 
digestive system); and see 38 C.F.R. § 4.27 (1998) (unlisted 
residual conditions rated by analogy will use diagnostic code 
selected from the part of the schedule most closely 
identifying the system or body part involved, and the last 2 
digits will be "99;" practice unchanged since 1982).  In a 
January 1986 rating decision, the RO changed the Diagnostic 
Code used to rate the residuals of the appendectomy to 
Diagnostic Code 7805, but continued the noncompensable 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998) (scars rated on limitation of function; rating 
criteria unchanged since 1986).  In June 1996, while this 
case was on remand from the Board, the RO assigned a 10 
percent evaluation for the residuals of the appendectomy, 
pursuant to Diagnostic Code 7301.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7301 (1998) (adhesions of the peritoneum).  
This marked the first time that the RO had applied Diagnostic 
Code 7301.  Thus, the currently rated residuals of the 
appendectomy include both internal adhesions of the 
peritoneum (rated as 10 percent), and external scars (rated 
noncompensable).  Because the superficial scars and 
peritoneal adhesions represent "separate and distinct" 
manifestations of the service-connected disability, the Board 
has bifurcated the increased rating issue according to those 
separately-ratable residual disabilities, as set forth on the 
first page of this decision and remand.  See Esteban v. 
Brown, 5 Vet. App. 259 (1994). 

The Board notes that a February 1995 statement reflects the 
veteran's claim of entitlement to service connection for 
chronic ear infections, but the RO has not addressed this 
matter in the first instance.  Also, in November 1993, the 
veteran sought "service connection" for hypertension, 
although the RO had previously denied service connection for 
that disorder in a January 1989 rating decision.  The RO has 
not addressed these statements.  These matters are referred 
to the RO for appropriate action. 

The decision which follows addresses the issue of whether a 
timely NOD was submitted with respect to the January 1989 
denial of service connection for tinnitus.  The decision also 
addresses the veteran's petitions to reopen the claims of 
entitlement to service connection for hearing loss, tinnitus, 
and a psychiatric disorder, as well as his claims of CUE in 
the January 1989 rating decision.  As to the issue of an 
increased rating for residuals of an appendectomy, the 
decision addresses the evaluation of the superficial scars.  
The matter of an increased rating for peritoneal adhesions, 
as residuals of the appendectomy, is addressed in the remand 
which follows the decision.  The remand also addresses 
certain questions raised by the reopening of the veteran's 
claims of service connection for hearing loss, tinnitus, and 
a psychiatric disorder.  


FINDINGS OF FACT

1.  In a January 1989 rating decision, the RO denied service 
connection for tinnitus.  The veteran and his representative 
were notified of that decision by a letter dated later in 
January 1989.  Although the veteran submitted a document to 
the RO in January 1990, that document was not a NOD with 
respect to the January 1989 rating decision, and there is no 
other writing of record submitted within one year subsequent 
to the January 1989 notification which may be construed as a 
NOD.  

2.  Evidence received since the January 1989 decision 
includes VA outpatient records dated in July 1987, August 
1987, and October 1988, which had not previously been 
submitted and which are so significant that VA adjudicators 
would need to consider them in order to fairly decide the 
merits of the claim of service connection for tinnitus.

3.  In a June 1982 rating decision, the RO denied the 
veteran's claim of service connection for hearing loss.  The 
veteran did not appeal that decision, and it has become 
final. 

4.  Evidence received since the June 1982 decision includes 
VA outpatient records dated in October 1984, July 1987, and 
August 1987, which had not previously been submitted and 
which are so significant that VA adjudicators would need to 
consider them in order to fairly decide the merits of the 
claim of service connection for hearing loss.

5.  In an October 1982 rating decision, the RO denied the 
veteran's claim of service connection for a nervous disorder.  
The veteran did not appeal that decision, and it has become 
final. 

6.  Evidence received since the October 1982 decision 
includes a VA outpatient record dated in December 1989, which 
had not previously been submitted and which is so significant 
that VA adjudicators would need to consider it in order to 
fairly decide the merits of the claim of service connection 
for a psychiatric disorder.

7.  The medical evidence which serves to reopen the veteran's 
claims of entitlement to service connection for hearing loss, 
tinnitus, and a psychiatric disorder also shows that those 
claims are plausible, in that it either links a current 
disability to the veteran's military service, or tends to 
show continuity of symptoms since service.

8.  The veteran claims that a January 1989 rating decision 
was clearly and unmistakably erroneous in denying service 
connection for hearing loss; that decision did not address 
the matter of service connection for hearing loss.

9.  Regarding the matter of a claim of CUE in the January 
1989 rating decision which denied service connection for 
tinnitus, the veteran has not alleged that the correct facts 
as they were known at the time of the January 1989 rating 
decision were not considered or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.

10.  The veteran's superficial appendectomy scars are 
manifested by pain and tenderness on objective demonstration.


CONCLUSIONS OF LAW

1.  Neither the veteran, his representative, nor any person 
acting on the veteran's behalf, submitted a timely NOD with 
respect to the January 1989 rating decision; that decision is 
final, and the Board has no jurisdiction on an appeal arising 
directly from that decision.  38 U.S.C.A. § 4005 (West 1988); 
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.117, 19. 129, 19.131 (1988 and 1989).

2.  New and material evidence has been presented sufficient 
to reopen the claims of entitlement to service connection for 
hearing loss, tinnitus, and a psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran's claims of entitlement to service connection 
for hearing loss, tinnitus, and a psychiatric disorder are 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran has not submitted any viable claim of CUE in 
the January 1989 rating decision regarding claims of service 
connection for hearing loss and tinnitus.  38 U.S.C.A. 
§ 5109A (West Supp. 1999); 38 C.F.R. §§ 3.104, 3.105(a) 
(1998).

5.  A 10 percent rating is warranted for the superficial scar 
residuals of an appendectomy.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, Diagnostic 
Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of appeal of January 1989 rating decision

In January 1989, the St. Petersburg RO entered a rating 
decision denying service connection for tinnitus and 
hypertension.  On January 25, 1989, the St. Petersburg RO 
sent a letter to the veteran, with a copy to his 
representative, notifying them of that decision.  The St. 
Petersburg RO sent the letter to the veteran's then last 
known address, and enclosed information regarding his right 
to appeal the decision (VA Form 1-4107).  Thereafter, no 
written materials were received from the veteran, his 
representative, or anyone acting on behalf of the veteran 
until January 24, 1990, when the veteran submitted a 
statement pertaining to evaluation of abdominal scars, and 
chest pain.  As of January 25, 1990, no other document had 
been received by the RO.  The next document received from (or 
on behalf of) the veteran is a VA Form 21-4138 ("Statement 
in support of claim"), which bears a date stamp by the St. 
Petersburg RO of February 8, 1990.

In June 1990, the veteran wrote to the RO, inquiring as to 
the status of a putative April 1981 rating decision regarding 
service connection for hearing loss.  In a pair of August 
1990 letters, the RO responded that a review of the veteran's 
file revealed no rating decision for April 1981, although 
"[service connection for] hearing loss" had in fact been 
previously denied.  In December 1990, the veteran submitted a 
letter "regarding [his] hearing loss," in which he said 
that he "disagreed" with the RO's letter (apparently a 
reference to the August 1990 letters).  The veteran indicated 
that problems with his ears arose from an in-service trauma, 
and that he currently experienced symptoms including ringing 
in his ears.  In a May 1991 supplemental statement of the 
case (SSOC), the St. Petersburg RO first raised the issue of 
the timeliness of the veteran's appeal of the January 1989 
rating decision.  (The May 1991 SSOC mistakenly indicated 
that the June 1989 rating decision had also denied service 
connection for hearing loss, when in fact it had denied 
service connection only for tinnitus and hypertension.)  The 
Board considered the foregoing in January 1992, when it 
remanded the case for, inter alia, clarification of the 
identity of the veteran's representative.  

In light of the foregoing, the Board notes that its 
jurisdiction is limited to consideration of "appeals."  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.101 (1998).  An "appeal" consists of a "timely filed" 
NOD in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (1998).  A written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a NOD.  38 C.F.R. § 20.201 (1998); see 
38 C.F.R. § 20.3(a) (1998) ("agency of original 
jurisdiction" defined to include RO).  While special wording 
is not required, the NOD must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  Id.  

With respect to "timely filing" of a NOD, the regulations 
provide additional guidance:  except in the case of 
simultaneously contested claims (which is not the case here), 
a claimant, or his or her representative, must file a NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him or her.  38 C.F.R. § 20.302(a) 
(1998); see 38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. 
§ 20.200 (1998).  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  Id.  The foregoing provisions were 
essentially in effect at all times pertinent to this matter.  
See 38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. §§ 19.117, 19. 
129 (1988 and 1989).

Here, there was no NOD filed within the one-year period after 
January 25, 1989, when the St. Petersburg RO notified the 
veteran of the January 1989 denial of service connection for 
tinnitus.  Although the veteran submitted a statement in 
January 1990, that statement pertained  to evaluation of 
abdominal scars, and chest pain.  The statement mentioned 
nothing about either the January 1989 decision or tinnitus.  
Moreover, no other document of record could serve as a timely 
NOD with respect to the January 1989 rating decision.  See 
38 C.F.R. § 20.305 (1998) (computation of time limit for 
filing, in effect in 1989 and 1990 as 38 C.F.R. § 19.131).  
Thus, there was no timely NOD filed with respect to that 
decision.  Therefore, there is no "appeal" over which the 
Board has jurisdiction.  

New and material evidence regarding
tinnitus, hearing loss, and a psychiatric disorder

The veteran and his representative contend that new and 
material evidence has been presented to reopen claims of 
entitlement to service connection for hearing loss, tinnitus, 
and a psychiatric disorder.  With respect to hearing loss, in 
June 1982, the RO denied the veteran's original claim of 
entitlement to service connection for such disorder.  Later 
in June 1982, the RO notified him of that decision, and his 
right to appeal it, at his last known address.  As to a 
psychiatric disorder, in October 1982 the RO denied service 
connection for a nervous disorder, and notified him of that 
decision at his last known address.  See letters to the 
veteran dated October 20 and 27, 1982, and the veteran's 
letter to the RO received October 25, 1982.  He did not 
appeal either of those decisions within one year of the date 
of the letter notifying him of the decision, and thus, those 
decisions are final.  See 38 C.F.R. § 19.117 et. seq. (1981 
and 1982).  Regarding tinnitus, the June 1989 rating decision 
which denied service connection for tinnitus has also become 
final, because the veteran did not submit a NOD within the 
time limits provided for initiating an appeal.

Where, as here, a veteran seeks to reopen a previously and 
finally denied service connection claim, VA adjudicators must 
undertake a preliminary, two-step analysis.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc).  First, the 
Board must determine whether new and material evidence has 
been submitted to reopen the claim.  Id.; see 38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 1999).  If new and 
material evidence has not been presented, then VA 
adjudicators must, as a jurisdictional matter, refuse to open 
the claim, and there the analysis must end.  Id., citing 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); Hickson v. 
West, 12 Vet. App. 247, 251 (1999), citing Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Conversely, if new and 
material evidence has been presented, then the Board must 
turn to the second step of the analysis, that is, determining 
whether the claim is well grounded.  Winters, 12 Vet. App. at 
206; see 38 U.S.C.A. § 5107 (West 1991).

In applying the first step of the foregoing analysis, the 
Board notes that "new and material evidence" is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  "Material" in this context is 
defined to include evidence which "may well contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
[sic] decision."  Hodge v. West, 155 F.3d 1356, 1363 (1998); 
see Elkins v. West, 12 Vet. App. 209, 220 (1999) (en banc) 
(Holdaway, J., concurring).  

Here, medical evidence submitted since the June 1982 denial 
of service connection for hearing loss, and the January 1989 
denial of service connection for tinnitus, includes July 
1987, August 1987, and October 1988 VA audiometric and 
outpatient treatment records pertaining to hearing loss and 
tinnitus, which note the veteran's complaints of hearing loss 
and tinnitus since service.  This evidence was not of record 
at the time of the prior final denials in question, and, as 
explained more fully below, sheds light on the circumstances 
surrounding the origin of the veteran's hearing loss and 
tinnitus.  Thus, these documents constitute new and material 
evidence sufficient to reopen his claims of service 
connection for tinnitus and hearing loss.  

With respect to evidence received since the October 1982 
denial of service connection for a nervous disorder, a 
December 1989 VA outpatient examination record reflects the 
veteran's complaints of paranoid feelings for 15 years and 
the examiner's review of the veteran's history, including 
feelings of depression during service.  The Axis I diagnoses 
included "SC[hizophrenia,] P[aranoid] T[ype]," with onset 
of paranoid feelings apparently 15 years prior to the 
examination.  Such an etiologic opinion regarding the 
veteran's psychiatric disability was not of record in October 
1982.  Thus, this evidence constitutes new and material 
evidence sufficient to reopen a claim of service connection 
for a psychiatric disorder.  Accordingly, the psychiatric 
disorder, hearing loss, and tinnitus claims are reopened.  

Turning to the second step of the Winters analysis, the Board 
must determine whether the veteran's claims are well 
grounded.  See 38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Moreover, Section 5107 provides 
that the claimant's submission of a well-grounded claim gives 
rise to VA's duty to assist and to adjudicate the claim.  
Generally, in order to establish a well-grounded service 
connection claim, the claimant must produce (1) medical 
evidence of a current disability; (2) lay or medical evidence 
that a disease or injury was incurred or aggravated in 
service; and (3) medical evidence of a link, or nexus, 
between the current disability and the in-service disease or 
injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (Table); accord, Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  A claimant may also 
well ground a service connection claim by providing medical 
evidence which links a current disability to lay complaints 
of continuity of symptomatology since service, provided that 
the lay person is competent to testify as to such 
symptomatology.  Savage v. Gober, 10 Vet. App. 489, 494-95, 
497 (1997).

Here, the same evidence which served to reopen the hearing 
loss, tinnitus, and psychiatric disorder claims also serves 
to well ground those service connection claims.  In 
particular, with respect to the hearing loss and tinnitus 
claims, the newly submitted evidence includes an August 1987 
VA audiometry study, which reflects auditory thresholds for 
the veteran's hearing of 40 decibels or greater at 500, 1000, 
2000, 3000, and 4000 hertz, bilaterally.  See 64 F.R. 25,202 
(1999) (hearing loss regulation effective June 10, 1999); 
38 C.F.R. § 3.385 (1998) (hearing loss regulation effective 
prior to June 10, 1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Later in July 1987, a VA examiner noted the 
veteran's complaints of bilateral tinnitus for 13 years, 
since being in the Army, and progressively worsening over the 
years.  The diagnostic assessment was "chronic" tinnitus, 
by history, with a notation that "this is a very difficult 
problem" [emphasis added].  The October 1988 VA outpatient 
record reflects a current diagnosis of tinnitus.  The August 
1987 VA outpatient report reflects the veteran's complaints 
of a decrease in hearing and tinnitus since 1973.  The 
examiner, after reviewing the audiometric data, diagnosed a 
"chronic," stable hearing condition.  The foregoing 
diagnoses reflect medical accounts which link the veteran's 
lay complaints of continuity of symptomatology since service 
to a current diagnosis.  See Savage, 10 Vet. App. at 494-95, 
497; see also 38 C.F.R. § 4.124a, Diagnostic Code 8046 (1998) 
(tinnitus is a "purely subjective" complaint).  
Particularly, the use of the word "chronic" reflects more 
than a "bare transcription" of the veteran's report of his 
medical history, Leshore v. Brown, 8 Vet. App. 406 (1995), 
because the examiners incorporated that word in their 
diagnoses.  This reflects the examiners' opinions that there 
is some medical plausibility to the veteran's reports of 
hearing loss and tinnitus since service, which are taken as 
true for purposes of analyzing the well groundedness of his 
claims.  See Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998) (distinguishing Leshore v. Brown); King v. Brown, 
5 Vet. App. 19, 21 (1993); see also Myers v. Brown, 5 Vet. 
App. 3 (1993) (etiologic significance of word "chronic").  
This conclusion is supported by an October 1984 VA treatment 
record, submitted subsequent to the prior final denial of 
service connection for hearing loss.  In that report, the 
examiner noted the veteran's complaints of bilateral hearing 
loss over 10 years and history of in-service noise exposure.  
After reviewing audiometric test results, the examiner 
concluded that veteran had bilateral hearing loss, and 
recommended that he seek service connection for hearing loss.  
Accordingly, the veteran's claims of service connection for 
hearing loss and tinnitus are well grounded. 

Regarding the claim of service connection for a psychiatric 
disorder, the December 1989 VA outpatient treatment record 
links the onset of schizophrenia symptoms to a period of time 
15 years earlier - roughly equivalent to the latter part of 
the veteran's military service, or within one year 
thereafter.  See 38 C.F.R. § 3.307, 3.309 (1998).  The 
examiner noted that the date of onset for the paranoid 
feelings was consistent with the diagnosis of schizophrenia 
"despite the lack of overt audio or visual hallucinations 
[during the intervening period]."  Thus, this evidence well 
grounds the claim of service connection for a psychiatric 
disorder. 

Claims of CUE in January 1989 rating decision

The veteran and his former representative contend that the 
January 1989 rating decision contains CUE.  See June 1994 
appellate brief.  In this respect, it is noteworthy that 
38 C.F.R. § 3.105 provides, in relevant part, that previous 
determinations which are final and binding, including 
decisions as to service connection, will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (1998); 
see 38 U.S.C.A. § 5019A (West Supp. 1999) (codifying 
38 C.F.R. § 3.105); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998), cert. denied 119 S.Ct. 1255 (1999).  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has addressed the question of determining 
when there is CUE present in a prior decision.  In this 
regard, the Court propounded a three-pronged test.  These are 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), motion for en banc 
hearing denied 6 Vet. App. 162 (1994) (per curiam), the Court 
refined its analysis of claims of CUE.  In Fugo the Court 
stated:

... CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold pleading requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995) (same).

Here, the January 1989 rating decision became final due to 
the lack of a timely appeal following the veteran's 
notification of that decision.  See 38 U.S.C.A. § 4004 (West 
1988); 38 C.F.R. § 19.117, 19.129 (1988).  Thus, that 
decision shall not be subject to revision on the same factual 
basis unless provided for by 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  The veteran and his representative advance 
several arguments as to why they believe that the January 
1989 rating decision was clearly and mistakably erroneous, 
and is thus subject to reversal pursuant to 38 C.F.R. 
§ 3.105(a). 

First, the veteran contends, in his December 1992 statement, 
that the January 1989 decision contained CUE in its denial of 
service connection for hearing loss.  However, as emphasized 
in the Board's January 1992 remand, this contention is 
unavailing because the January 1989 decision did not address 
service connection for hearing loss.  It addressed only 
service connection for tinnitus and hypertension.  As a 
matter of fact, the RO denied service connection for hearing 
loss in a June 1982 decision.  However, the RO's May 1991 
SSOC mistakenly informed the veteran that the January 1989 
rating decision denied service connection for hearing loss.  
Apparently, as a result of the May 1991 SSOC, some confusion 
arose as to the date of the denial of service connection for 
hearing loss.  The Board alluded to this in the January 1992 
remand.  In the September 1994 remand, the Board requested 
the RO to ask the veteran and/or his representative to 
identify the particular rating decision(s) that he believed 
contained CUE with respect to the denial of service 
connection for hearing loss.  The RO did so in October 1994.  
Notwithstanding those efforts, neither the veteran nor his 
representative has pointed to any error in the January 1982 
rating decision.  Indeed, the only rating decision mentioned 
by the veteran or his representative in this regard is the 
January 1989 rating decision.  See December 1992 statement of 
the veteran.  Therefore, there is no claim of CUE in the June 
1982 rating decision before the Board, and any claim of CUE 
in the January 1989 rating decision, insofar as it attempts 
to collaterally attack that decision's purported denial of 
service connection for hearing loss, is not viable.  Fugo, 
6 Vet. App. at 43-44; see Mindenhall v. Brown, 7 Vet. 
App. 271, 275 (1994) (claimant's failure to specify decision 
attacked renders a CUE claim not viable).

Second, the veteran contends, in his November 1994 statement, 
that the "error in rating hearing loss and tinnitus" arose 
because "records should have been obtained from the VA 
Medical Center (VAMC) in Nashville," Tennessee (the 
Nashville VAMC records) prior to making a decision.  Insofar 
as the veteran might be trying to assert CUE in the January 
1989 rating decision due to VA's failure in its duty to 
assist him, his claim of CUE again fails as a matter of law, 
because a breach of that duty cannot form the basis of a 
valid claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-
84 (1994) (an incomplete record, factually correct in all 
other respects, is not clearly and unmistakably erroneous).  
In other words, his allegation does not persuasively explain 
why a manifestly different result would have obtained, but 
for the alleged error.  Any way the veteran's November 1994 
allegation is approached, it fails to plead a claim of CUE 
with the specificity required by the Court in Fugo.

Third, in his July 1996 VA Form 9, the veteran alleges that 
VA failed to properly "evaluate" his active duty service 
and medical records, because those records showed that, "in 
about 1972," he was denied the ability to fly due to hearing 
problems; because the service medical records would show that 
he developed a hearing condition during service "and that it 
has manifested to the point that it is today;" that the 
active duty records of 1973 were not "properly" reviewed, 
including consideration of in-service exposure to noise 
pollution.  However, these allegations essentially disagree 
with the weighing or evaluation of the evidence, and thus 
cannot frame a viable claim of CUE.  Id.  Although the 
January 1989 rating decision reflects on its face that the 
service medical records were silent as to any complaint, 
treatment, or diagnosis of tinnitus, the putative service 
medical records were not in the claims file at the time of 
the decision in question.  Even if the RO were mistaken in 
this regard - effectively denying the existence of the 
putative service medical records, see Russell, 3 Vet. App. at 
319 - the veteran has not "persuasively" alleged why, but 
for that error, reasonable minds would be compelled to reach 
the conclusion that a "manifestly" different outcome would 
have resulted.  Fugo, 6 Vet. App. at 44.  For example, he has 
not persuasively alleged that there was any favorable, 
uncontradicted etiologic evidence (including a current 
diagnosis of tinnitus) in the record in January 1989, which 
but for error would have compelled a different result.  Cf. 
Crippen v. Brown, 9 Vet. App. 412, 415-17, 20 (1996); 
Russell, 3 Vet. App. at 316, 319.  In short, the veteran does 
not persuasively explain how favorable consideration of the 
putative service medical records would compellingly show that 
the alleged in-service hearing problems have "manifested to 
the point that [they are] today."  See Wade v. West, 11 Vet. 
App. 302 (1998) (Court affirmed BVA denial of service 
connection for tinnitus and hearing loss, as not well-
grounded, noting that missing service medical records "could 
not possibly" have supplied missing nexus evidence); cf. 
Martin v. Gober, 10 Vet. App. 394, 395 (1997) (dicta); Myers 
v. Brown, 5 Vet. App. 3 (1993).  Therefore, the allegations 
in his July 1996 Form 9 are insufficient to frame a valid 
claim of CUE.  

A review of the entire record reveals that the veteran has 
not alleged a viable claim of CUE in the January 1989 rating 
decision.  Therefore, his claims of CUE should be denied 
because of the absence of legal merit in those claims.  
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); accord, Rivers v. 
Gober, 10 Vet. App. 469, 472-73 (1997).

Increased rating for residuals of appendectomy:  superficial 
scars

The veteran and his representative contend that the veteran 
is entitled to a higher evaluation for the residuals of the 
in-service appendectomy.  In this regard, the Board notes 
that disability evaluations are determined by the application 
of a schedule of ratings, which is in turn based on the 
average impairment of earning capacity caused by a given 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  Id.

As noted in the Introduction, the veteran manifests two 
distinct entities of residuals of an appendectomy.  The first 
entity, adhesions of the peritoneum, will be addressed in the 
remand that follows.  The second entity, superficial scars, 
is rated based on demonstrated pain and tenderness 
(Diagnostic Code 7804).  See August 1990 SOC.  That 
Diagnostic Code provides that where superficial scars are 
tender and painful on objective demonstration, a 10 percent 
rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  That is the only rating available under Diagnostic 
Code 7804.

Here, credible medical evidence shows that the veteran has 
manifested pain to palpation of the superficial scars from 
his in-service appendectomy.  See, e.g., December 1997, 
December 1994 and October 1992 VA outpatient treatment 
records.  There is some evidence that tends to show that he 
does not always experience painful appendectomy scars, or 
that only the areas around the scars are painful and not the 
scars per se.  See, e.g., July 1994 VA outpatient record and 
January 1996 VA examination report.  However, such evidence 
is not more persuasive than the evidence in favor of the 
veteran's claim, and the rating schedule contemplates that 
there will be instances of exacerbations of a given 
disability.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  Thus, the 
evidence for and against his claim is at least in equipoise, 
and the benefit-of-the-doubt doctrine applies.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, a 10 
percent rating is warranted for the residual superficial 
scars from the appendectomy, pursuant to Diagnostic Code 
7804.  

The Board has also considered the appendectomy scars in terms 
of their limitation on function (Diagnostic Code 7805).  
Diagnostic Code 7805 provides that scars "other" than scars 
rated under Diagnostic Codes 7800-04 shall be rated based on 
the limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998).  However, there is no 
evidence that there is any limitation of function caused by 
the veteran's scars which would not be accounted for under 
Diagnostic Code 7804, supra, or the Diagnostic Code for 
rating adhesions of the peritoneum.  Therefore, any 
additional rating pursuant to Diagnostic Code 7805 would 
constitute impermissible pyramiding, see 38 C.F.R. § 4.14 
(1998), and a compensable rating under that Diagnostic Code 
is not warranted.


ORDER

The veteran did not submit a timely NOD with respect to the 
January 1989 rating decision, which denied service connection 
for tinnitus, and his putative appeal from that decision is 
dismissed.

The veteran's claims of entitlement to service connection for 
hearing loss, tinnitus, and a psychiatric disorder are 
reopened; to this extent, the appeal is granted.

The appeal pertaining to claims of CUE in the January 1989 
rating decision regarding service connection for hearing loss 
and tinnitus is denied.

A 10 percent rating is granted for appendectomy residual 
scars.


REMAND

Service connection for hearing loss, tinnitus, and a 
psychiatric disorder

As the claims of service connection for hearing loss, 
tinnitus, and a psychiatric disorder are well grounded, the 
Board turns to the question of whether VA has fulfilled its 
duty to assist the veteran in the development of facts 
pertinent to those claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); Epps, 126 F.3d at 1468.  

Regarding hearing loss and tinnitus, certain evidence in the 
file suggests that there might be etiology other than in-
service noise exposure responsible for such disabilities.  
For example, the October 1984 VA outpatient record noted that 
the veteran's history was significant for occupational as 
well as in-service noise exposure.  A March 1986 VA 
outpatient treatment record suggests that syphilis might be 
the pathogen which caused hearing loss and tinnitus.  An 
October 1988 VA outpatient record suggests that hypertension 
might have been the etiology for complaints of tinnitus noted 
at that time.  An October 1984 VA outpatient audiology record 
reflects a diagnosis of a retrocochlear lesion in the left 
ear as the etiology of the veteran's hearing loss complaints, 
without any comment on whether the lesion might be related to 
service.  In addition, a February 1992 VA audiology record 
and July 1990 VA outpatient record reflect the veteran's 
complaints of decreased hearing for 15 years and 12 years, 
respectively.  (The veteran separated from active duty in 
November 1974.)  Because such evidence raises significant 
questions as to the etiology of the claimed hearing loss and 
tinnitus, a remand is indicated.  38 C.F.R. §§ 3.326, 19.9 
(1998).

As to the psychiatric disorder claim, the veteran's diagnosed 
disorders include paranoid schizophrenia, organic psychotic 
disorder, depression, dysthymic disorder, anxiety, anxiety 
reaction, and an adjustment disorder.  Moreover, the 
etiologies of his various psychiatric disorders have been 
attributed to factors other than service.  Specifically, a 
June 1994 VA hospitalization summary suggests that the 
veteran's psychiatric problems might be due to alcoholism.  A 
July 1993 VA outpatient record notes a diagnosis of 
depression, but mentions only stressors that are unrelated to 
service.  A July 1993 VA hospitalization summary reflects a 
diagnosis of depression secondary to cocaine abuse, with 
auditory hallucinations, hypervigilence, and suicidal 
ideation; a November 1994 outpatient record also reflects a 
diagnosis of depression secondary to cocaine dependence.  
Thus, the record presents significant questions as to the 
nature and etiology of the claimed psychiatric disorder.  

Moreover, with respect to all of the service connection 
claims, certain evidence in the record suggests that the RO 
has not exhausted all reasonable attempts to obtain the 
veteran's service medical records.  For example, in August 
1982, October 1982, and July 1983 statements, the veteran 
indicated that he was treated for his alcoholism, hearing 
loss, and "nerves," respectively, in 1973 at Ft. Hood, 
Texas.  Also, in his July 1996 VA Form 9 and June 1980 claim 
(VA Form 21-526, item 26), he indicated that he received 
treatment for hearing loss during service.  However, the 
service medical records in the file do not reflect such 
treatment.  In turn, a review of the RO's correspondence with 
the National Personnel Records Center (NPRC) reflects that 
some of the veteran's service medical records might have been 
at a National Guard unit when the RO requested them from the 
NPRC, and possibly vice versa.  See VA correspondence 
received from NPRC in November 1980 and May 1982; see also 
December 1980 and January 1981 correspondence between RO and 
the veteran.  It is unclear from the record whether the 
putative service medical records exist, and if so, whether 
they are currently kept by the National Guard, NPRC, or some 
other records custodian.  

Furthermore, certain post-service treatment reports that are 
mentioned in the record, but are not in the file, need to be 
obtained if reasonably possible, as specified in the indented 
remand instruction paragraphs, below.  Also, the RO should 
consider the contention that the veteran has a psychiatric 
disorder secondary to pain caused by service-connected 
adhesions of the peritoneum, as advanced in the March 1991 
letter from Legal Services.

Increased rating for
residuals of appendectomy:  adhesions of the peritoneum

In January 1992 and September 1994 remands, the Board 
requested a VA examination to obtain evidence pertinent to 
the rating of the veteran's residuals of an appendectomy.  
The residuals were then rated as noncompensable scars under 
Diagnostic Code 7805.  See January 1986 rating decision.  In 
June 1996, the RO granted a 10 percent rating for the 
residuals of the appendectomy under Diagnostic Code 7301 
(adhesions of the peritoneum).  See 38 C.F.R. §  4.114, 
Diagnostic Code 7301 (1998).  
Diagnostic Code 7301 provides that where adhesions of the 
peritoneum are manifested by mild symptomatology, a zero 
percent evaluation will be assigned.  Where the 
symptomatology manifested is moderate; pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention, 
a 10 percent evaluation will be assigned.  Id.  Where the 
symptomatology is moderately severe; partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain, a 30 percent 
evaluation will be assigned.  The highest schedular rating of 
50 percent will be assigned where the symptomatology is 
severe; definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  Id.  
Therefore, in order to determine whether the veteran is 
entitled to a 30 percent evaluation, there must be evidence 
addressing whether he has a partial obstruction manifested by 
delayed motility of barium meal.  

The January 1996 VA alimentary appendages examination, 
conducted pursuant to the Board's remands, did not include 
radiographic studies with barium meal.  Therefore, the report 
of that examination lacks all of the information needed to 
rate the veteran's disability.  Other medical evidence in the 
file indicates that the veteran had a normal x-ray with a 
barium modifier in December 1996.  However, the latest 
evidence to address bowel obstruction, see Francisco v. 
Brown, 7 Vet. App. 55 (1994), is the report of a June 1997 VA 
x-ray study, conducted without barium meal, to rule out a 
fecal impaction.  The impression was that there was no 
"definite" fecal impaction, but that there was a moderate 
amount of fecal debris in the ascending and transverse colon.  
The examiner recommended clinical correlation.  However, it 
does not appear that this has been done.  In light of (1) 
other radiographic evidence in the file reflecting findings 
similar to those of the June 1997 VA x-ray study, see, e.g., 
October 1994 VA outpatient record, September 1996 VA x-ray 
report, and 1980 private laparotomy and radiologic reports of 
Thomasville Hospital, (2) a finding of an abdominal mass of 
undetermined origin, see September 1993 VA hospitalization 
summary, and (3) an October 1993 VA outpatient notation of a 
possible "episodic" bowel obstruction, a remand is 
warranted for a new examination that includes such clinical 
correlation.  38 C.F.R. § 19.9 (1998); see Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

On remand, the examiner should consider evidence which 
suggests that etiologies other than residuals of the in-
service appendectomy might be at least partially responsible 
for the veteran's bowel-related complaints.  Specifically, an 
April 1998 VA abdominal x-ray report reflects an impression 
of cholelithiasis.  An April 1993 VA outpatient record 
reflects the veteran's complaints of nausea were diagnosed as 
psychogenic.  A November 1988 VA outpatient record reflects 
the veteran's complaints of nausea, vomiting, diarrhea, and 
blood in his stool, but suggests that these symptoms possibly 
represent the effects of verapanine (a medication the veteran 
was taking at that time).  

The case is REMANDED for the following actions: 

1.  The RO should arrange for an 
exhaustive search for the veteran's 
complete service medical records.  All 
possible archival sources, including all 
service record depositories and the 
veteran's active service and National 
Guard duty stations should be contacted 
in this regard. 

2.  The RO should take reasonable steps 
to obtain the following VA medical 
records:  from the VAMC in Biloxi, 
Mississippi, the inpatient audiology 
report dated on or about April 30, 1982 
(mentioned in the May 1982 VA 
hospitalization summary); from the VAMC 
in Tuscaloosa, Alabama, the September 
and October 1982 VA hospitalization 
summary and corresponding inpatient 
records pertaining to treatment of a 
nervous condition (mentioned in the 
veteran's September and October 1982 
statements), the 1984 outpatient records 
of treatment of the veteran's ears and 
hearing loss (indicated in the veteran's 
December 1987 VA Form 21-526), and, if 
such records exist, the 1981 outpatient 
or inpatient treatment records of 
treatment for the veteran's hearing loss 
(indicated in the March 1991 letter from 
Legal Services); from the VAMC in 
Tuskegee, Alabama, the audiology 
report(s) generated during the veteran's 
hospitalization from July to September 
1983 (mentioned in the corresponding VA 
hospitalization summary); from the VAMC 
in Miami, Florida, all inpatient and 
outpatient treatment records pertaining 
to treatment of the veteran's ears and 
hearing loss (mentioned in his December 
1987 VA Form 21-526); from the VAMC in 
Tampa, Florida, the March 1993 
hospitalization summary and 
corresponding inpatient treatment 
records, if they exist (indicated by the 
March 1993 VA outpatient POD report), 
and the inpatient audiology report 
generated during the veteran's 
hospitalization from July to August 1994 
(mentioned in the December 1994 VA 
hospitalization summary); and, from the 
VAMC in Montgomery, Alabama, the 1981 VA 
outpatient or inpatient treatment 
records of treatment for hearing loss, 
if such records exist (indicated in the 
March 1991 letter from Legal Services). 

3.  Thereafter, the RO should arrange 
for the veteran to undergo an ear 
examination (to include audiometric 
testing) to determine the etiology of 
his hearing loss and tinnitus.  The 
examiner should review the claims file 
including this remand, examine the 
veteran, provide a current diagnosis of 
all hearing disability found, and 
comment on whether it is at least as 
likely as not that the veteran has 
hearing loss or tinnitus which is 
etiologically linked to his military 
service.  

4.  Thereafter, the RO should arrange 
for the veteran to undergo a psychiatric 
examination to determine the nature and 
etiology of his psychiatric disorder.  
The examiner should review the claims 
file, including this remand, examine the 
veteran, and provide a current, 
multiaxial diagnosis of all psychiatric 
disability found. The examiner should 
comment on whether it is at least as 
likely as not that the veteran has a 
psychiatric disorder which is 
etiologically linked to his military 
service or a service-connected 
disability (including pain from the 
adhesions of the peritoneum).

5.  The RO should also arrange for the 
veteran to be examined by an appropriate 
medical specialist (see September 1994 
BVA remand instructions) to determine 
the severity of his service-connected 
adhesions of the peritoneum (as 
residuals of an appendectomy).  The 
examiner should review the claims folder 
and a copy of this remand, examine the 
veteran, and specifically identify all 
residuals of the appendectomy other than 
scars.  The examiner should conduct x-
ray studies with and without barium 
meal, and any other indicated testing.  
In reviewing the veteran's history, the 
examiner should clinically correlate the 
radiographic evidence regarding possible 
bowel obstruction.  See, e.g., service 
medical records of in-service 
appendectomy and complications thereof, 
1980 private laparotomy and barium x-ray 
reports of Thomasville Hospital, VA x-
ray reports (without barium meal) dated 
August 1989, August 1994, October 1994, 
January 1995, March 1995, September 1996 
(two reports), December 1996, January 
1997, September 1997, December 1997, 
March 1998 (two reports), and (with 
barium meal) December 1996.  The 
examiner should state whether there is 
pulling pain on attempting work or 
aggravated by movements of the body; 
occasional episodes of colic pain, 
nausea, constipation, diarrhea or 
abdominal distention; partial 
obstruction manifested by delayed 
motility of barium meal; definite 
partial obstruction shown by X-ray; or 
frequent and prolonged episodes of 
severe colic distention, nausea or 
vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or 
operation with drainage.  The examiner 
should note the frequency and duration 
of any episodes of pain, nausea, and 
distension, and comment on how such 
symptoms impair the veteran's function.  
To the extent feasible, the examiner 
should distinguish manifestations of 
service-connected adhesions of the 
peritoneum from those associated with 
other, non-service-connected, pathology.  

6.  Thereafter, the RO should review the 
veteran's claims of service connection 
for hearing loss, tinnitus, and a 
psychiatric disorder and an increased 
rating for adhesions of the peritoneum.  
In adjudicating the claim of service 
connection for a psychiatric disorder, 
the RO should consider the contention 
that the veteran has a psychiatric 
disorder secondary to pain caused by 
service-connected adhesions of the 
peritoneum.  In adjudicating the 
increased rating claim, the RO should 
address the 38 C.F.R. § 3.321(b).  See 
August 1998 SSOC.  If any benefit sought 
remains denied, a SSOC should be issued 
to the veteran and his attorney.  

The veteran and his attorney should be given an opportunity 
to respond to the SSOC.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  The purposes of this remand are to 
procure clarifying data and to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

